Citation Nr: 1620084	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-13 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected sinusitis.


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in October 2012, and was remanded to provide the Veteran with a contemporaneous medical examination.  The case was returned to the Board in August 2013, at which time it granted the Veteran a disability rating of 10 percent, but no more, for his service-connected sinusitis.  The Veteran appealed, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in October 2014, the parties agreed that remand was required because the Board failed to ensure that its October 2012 remand instructions related to the above claim were complied with in accordance with applicable case law.  

Accordingly, in April 2015 the Board again remanded this issue for further development; including obtaining updated VA treatment records and providing an additional VA examination.  Both of these requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

While the case was in remand status, a July 2015 rating decision granted a 30 percent rating based on the findings from a 2015 VA examination, and the RO chose to make the 30 percent rating retroactive to 2008.  Therefore the issue on appeal has been recharacterized as shown above.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The Veteran's sinusitis did not result in chronic osteomyelitis following radical surgery or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for service-connected sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected sinusitis, currently assigned a 30 percent rating throughout the period on appeal under DC 6513.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6510-6514 (2008), all forms of sinusitis are rated under a general formula.  A 30 percent evaluation is warranted if there are three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A maximum 50 percent rating is assigned for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims (Court) has held that when the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

The relevant evidence of record includes VA examination reports and VA treatment records.  

As will be discussed, the evidence does not establish the Veteran met the criteria associated with a higher, maximum rating at any point during the period on appeal.

The Veteran was provided with a VA examination in March 2009.  The examiner reviewed the Veteran's complete claims file as well as personally interviewed the Veteran.  The Veteran complained primarily of congestion and headache above the eyes, but made no mention of purulent discharge or crusting.  The examiner noted a CT scan performed just before the examination was normal except for "a very small, probably inconsequential, air fluid level in the left maxillary sinus."  Upon examination, the examiner found no evidence of current acute or chronic sinus disease.  The examiner also specifically noted the Veteran had no history of surgery on his nose or sinuses, and treated his symptoms with over the counter medication.  Accordingly, the examiner's report does not suggest the Veteran experienced near constant sinusitis after repeated surgeries or any history of radical surgery.  Therefore, the criteria associated with a higher, maximum, rating have not been met.

Treatment records from after this examination reflect the Veteran continued to receive regular treatment for his sinusitis.  An August 2010 VA treatment record shows that the Veteran received emergency care for his sinusitis and was treated with antibiotics.  A subsequent VA treatment record in October 2010 shows that the Veteran was seen at the VA Medical Center and noted to have nasal mucosa, edema, pallor, and polyps; he was prescribed flunisolide spray.  However, neither of these records suggests the Veteran experienced near constant sinusitis after repeated surgeries or any history of radical surgery.  Accordingly, a higher rating was not warranted.

The Veteran was provided with an additional VA examination in February 2013.  This examiner reviewed the Veteran's claims file, and personally interviewed the Veteran.  The Veteran reported experiencing severe headaches from his sinusitis at least once per month, along with watery eyes.  He stated these symptoms were worse in the spring.  He treated his condition with a variety of medications, including Sudafed, Mucinex, Advil, chlorpheniramine, and flunisolide, but reported these medications only partially helped.   The examiner noted he had both anterior and posterior nasal drainage which was clear in nature, and occurred approximately every other morning.  He treated his condition with antibiotics at least once a year for more than four to six weeks.  Upon examination, the examiner noted less than 50 percent obstruction of the nasal cavity bilaterally.  The examiner did indicate the Veteran's symptoms seemed worse than seen on the previous 2009 CT scan, but opined, "He does not have any of the severe symptoms such as a prolonged course of antibiotics and the like."  Therefore, although this examiner's report suggests the Veteran's sinusitis symptoms had increased in severity, this report does not reflect he met the criteria associated with a higher, maximum rating, including a history of repeated or radical surgeries.

Medical records reflect the Veteran continued to receive routine treatment for his chronic sinusitis, including use of medication and nasal sprays.  In October 2013, the Veteran was provided with an additional CT scan of his sinuses.  The CT revealed mucosal thickening involving the ethmoid sinuses similar to seen in the 2009 CT.  The reviewing radiologist noted there was no deviation of the nasal septum, and the air/fluid level in the right maxillary sinus was more prominent than the 2009 scan.  She also noted the left frontal sinus was hypoplastic, but there was no evidence of bony erosion.  The reviewing nurse practitioner opined these results did not suggest a worsening sinus condition.  Therefore, the results of this CT scan do not suggest a higher rating is warranted.

The Veteran was provided with a third VA examination in July 2015 in response to the October 2014 JMR, as discussed above.  This examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  The Veteran reported almost daily symptoms of nasal congestion, drainage, and frequent headaches.  The Veteran treated his condition with antihistamines and steroid nasal spray, and approximately once per year experienced an episode of sinusitis which required antibiotic treatment.  The examiner indicated the Veteran had never had any surgical procedure performed or recommended for his sinusitis.  The examiner specifically opined the Veteran experienced approximately four non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past twelve years, and approximately one incapacitating episode of sinusitis requiring prolonged (four to six weeks) antibiotic treatment over the past year.  In an addendum submitted later that month, the examiner clarified the Veteran experienced twelve episodes of headaches per year related to his sinusitis, and these symptoms should be considered non-incapacitating episodes.  This examiner also reviewed the 2013 CT scan and noted the scan was overall normal, with very scant mucosal thickening, no acute or chronic sinusitis, and no polyps.  Based on all the foregoing, the examiner specifically opined the Veteran's recurrent sinusitis would be classified as mild.

As directed in the October 2014 JMR, the examiner was also asked to consider if an additional CT scan was required since the 2009 scan discussed by the February 2013 examiner.  However, after the 2013 examination, an updated CT scan was obtained in October 2013.  The 2015 VA examiner specifically considered this updated 2013 CT scan, and the evidence does not contain any suggestion the Veteran's sinusitis has increased in severity since this 2013 scan or that another scan is medically indicated in any way.  The choice of whether additional diagnostic testing is needed is made by medical professionals, not by the Board.  Therefore, the Board finds no additional action is required.

This most recent VA examiner's report also does not suggest the Veteran met the criteria associated with a higher, maximum rating.  Instead, this examiner specifically opined the Veteran did not have any history of related surgery conducted or recommended, and his symptoms were only mild in severity.  Again, the only way to get a higher rating is if any type of surgical procedure has been performed for the sinus disease with the resulting symptoms listed in the rating criteria.  The wording of the diagnostic code makes it clear the 50 percent rating applies to post-surgical symptoms only - radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

Based on all the foregoing, the evidence does not establish the Veteran demonstrated the criteria associated with a higher, maximum, 50 percent rating for his service-connected sinusitis at any point during the period on appeal.  Although he experienced more than six non-incapacitating episodes per year, the evidence does not suggest any surgery was recommended or conducted on his nose and sinuses, including radical or repeated surgeries.  Therefore, the elements of an increased rating have not been met, and the Veteran's appeal is denied. 

All forms of sinusitis are evaluated under the general rating formula for sinusitis, so the diagnostic code used to rate the Veteran's service-connected condition is directly on point.  There is no suggestion in the medical evidence his sinusitis has resulted in any other disease of the nose or throat such that consideration of separate ratings under other diagnostic codes is warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's sinusitis that are not encompassed by the schedular criteria.  While the record indicates the Veteran receives intermittent VA Medical Center treatment for his sinusitis, there is no indication from the record that the Veteran receives regular emergency or inpatient treatment for his sinusitis.  In sum, there is no indication that the average industrial impairment from the Veteran's sinusitis would be in excess of that contemplated by the disability rating assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  

There is also no evidence (or allegation) that the Veteran's sinusitis has rendered him unemployable.  In fact, the record indicates that the Veteran maintains fulltime employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is re-adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained pertinent VA treatment records and the Veteran was afforded with three VA medical examinations regarding the issue on appeal.  The Board notes that in a May 2013 statement, the Veteran has argued that the February 2013 VA examination was inadequate, as it did not present an accurate representation of his disability picture.  However, the Veteran has not objected to the most recent July 2015 VA examination, which served as the basis for the increased 30 percent rating he has been assigned throughout the period on appeal.  Under these circumstances, the Board finds the Veteran was provided with an adequate VA examination.  Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board, but he declined.

Finally, the Veteran has not suggested, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected sinusitis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


